Citation Nr: 0411012	
Decision Date: 04/27/04    Archive Date: 05/06/04

DOCKET NO.  03-09 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for 
low back strain with scoliosis from June 27, 2000, to January 31, 
2001.

2.  Entitlement to rating in excess of 20 percent for low back 
strain with scoliosis from January 31, 2001.


ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel









INTRODUCTION

The veteran served on active duty from August 1999 to June 2000.  

This matter comes to the Board of Veterans' Appeals (Board) from a 
September 2000 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Oakland, California, which 
granted service connection for low back strain with scoliosis with 
an initial evaluation of 10 percent.  

After the veteran filed a Notice of Disagreement for the 10 
percent evaluation, the RO issued an August 2002 rating decision 
that increased the evaluation to 20 percent effective January 31, 
2001, the date the RO determined that clinical records showed an 
increase in severity of the service-connected disability.

Although an increased rating was granted, the veteran's appeal 
remains pending because the maximum schedular was not assigned.  
AB v. Brown, 6 Vet. App. 35, 38 (1993).  Additionally, as 
reflected on the cover page of this decision, proper adjudication 
of the veteran's claim requires an evaluation during two discrete 
time periods.  The first period extends from June 27, 2000, the 
effective date of the award of service connection, to January 31, 
2001, when the RO increased the rating for the veteran's 
disability to 20 percent.  The second period is from January 31, 
2001.  See Fenderson v. West, 12 Vet. App. 119 (1999).


FINDING OF FACT

Since the date of the award of service connection, the veteran's 
low back strain with scoliosis is primarily manifested by 
complaints of pain upon motion, difficulty sleeping due to pain, 
and flexion to 40 degrees.





CONCLUSIONS OF LAW

1.  The criteria for assignment of an initial 20 percent rating, 
but no higher, from June 27, 2000, to January 31, 2001, for low 
back strain with scoliosis have been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.71a, 
Diagnostic Codes 5293 (effective through September 22, 2002, and 
effective September 23, 2002), 5295.

2.  The criteria for assignment of an initial rating in excess of 
20 percent for low back strain with scoliosis has not been met 
since June 27, 2000, the effective date of the award of service 
connection.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes 5235-5243 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before assessing the merits of the appeal, the Board examines VA's 
duties under the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5103, 5103A, 5106, 5107 (West 2002); see also 38 
C.F.R. §§ 3.102, 3.159, 3.326(a) (2003), for the pending case.

First, VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete the veteran's claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2003); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
Additionally, VA must indicate which portion of that information 
should be provided by the claimant, and which portion VA will try 
to obtain on the claimant's behalf.  In this case, this was 
accomplished in a VCAA letter issued in October 2001.
	
The United States Court of Appeals for Veteran Claims' (Court's) 
decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held 
that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA benefits.  
In this case, a substantially complete application was received 
prior to the date of VCAA enactment.  Thereafter, a September 2000 
rating decision granted service connection with an evaluation of 
10 percent.  Only after that rating action did the AOJ, in October 
2001, provide notice to the claimant regarding what information 
and evidence is needed to substantiate the claim, and which 
portion of that information should be provided by the claimant, 
and which portion VA will try to obtain on the claimant's behalf.

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication, the timing of the 
notice does not comply with the Pelegrini court's declaration.  
Although the Court did not address whether, and, how, the 
Secretary can properly cure a defect in the timing of the notice, 
the possibility that a notice error of this kind may be non-
prejudicial to a claimant remains open.  Id. 

In reviewing AOJ determinations on appeal, the Board is required 
to review the evidence of record on a de novo basis.  Thus, it is 
appropriate for the Board to consider whether the failure to 
provide a pre-AOJ initial adjudication VCAA notice constitutes 
harmless error, especially because an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate decision and 
becomes the single and sole decision of the Secretary in the 
matter under consideration.  See 38 C.F.R. § 20.1104.  

The VCAA requires that the duty to notify be satisfied, and that 
claimants be given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, due process concerns have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996).  

Here, the Board finds that any defect with respect to the timing 
of the VCAA notice requirement is harmless error.  Although the 
notice provided to the appellant in October 2001 was not given 
prior to the first AOJ adjudication of the claim, the AOJ provided 
notice prior to the transfer and certification of the appellant's 
case to the Board, and the content of the notice complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  
The RO also generally advised him to submit any evidence in 
support of his claim which he had in his possession, and that they 
would assist him in obtaining any evidence he was not able to 
obtain on his own.  Pelegrini v. Principi, 17 Vet. App. 412 
(2004); but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004).  
After providing notice, the AOJ readjudicated the case and 
provided a Supplemental Statements of the Case to the appellant.  
The claimant has been presented with opportunities to submit 
evidence and argument in support of his or her claim, and to 
respond to VA notices. 
Therefore, deciding the appeal is not prejudicial error to the 
claimant.  

Next, the VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c) (2003).  In this case, the 
veteran's service medical records, private medical records from 
November 2000, records from an August 2001 VA examination, 
outpatient records from a January 2001 VA assessment, and a May 
2003 VA examination are on file.  Also, there is no indication of 
relevant and outstanding records that should be garnered.  38 
U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c) (2003). 

The veteran was afforded a VA medical examination in May 2003.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2003).  
The examination report obtained contains sufficient information to 
decide the issues on appeal.  See Massey v. Brown, 7 Vet. App. 204 
(1994).  Thus, further examinations are not necessary.  

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled for this appeal.

I.  Facts

In a September 2000 rating decision, the RO granted service 
connection for low back strain with scoliosis and assigned an 
initial 10 percent rating, effective June 27, 2000.  The veteran 
appealed the initial ten percent rating.  In November 2000, the 
veteran had an automobile accident and sought treatment from a 
chiropractor for neck and shoulder pain.  The chiropractor stated 
that most of the problems from the accident had been resolved.

During an August 2001 VA examination the veteran reported the 
following:  repetitively carrying munitions while in the service 
was the source of his low back pain; he had nightly pains in his 
back causing him to toss and turn because no sleeping position 
proved comfortable; he had to give up the "warehouse type work" he 
did before joining the Navy; the pain was worse on the left side 
of his back, although pain could occur on both sides; the pain was 
intermittent and variable; he occasionally experienced pain in the 
right posterior hip area; and he did not experience any radiating 
symptoms to or weakness in the distal legs.  The examiner stated 
that the veteran had concave scoliosis to the left from the T12 to 
L2 level. There was diffuse muscle tenderness to palpation along 
the paravertabral muscles from T1 to L5 without splinting or 
muscle spasm.  Lumbar flexion was 50 degrees with pain in his low 
back bilaterally.  Lumbar extension was 15 degrees with pain along 
the entire spine on extension.  Right and left lateral rotation 
was 35 degrees bilaterally.  Right and left lateral flexion was 20 
degrees, bilaterally.  Finally, the examiner diagnosed the veteran 
as having low back strain with scoliosis, symptomatic, chronic.

January 2001 outpatient records illustrate that the veteran was 
still experiencing muscular back pain.  In an August 2002 rating 
decision, the RO increased the initial rating for the veteran's 
low back disability to 20 percent, effective January 31, 2001.  

The veteran underwent another VA examination in May 2003.  The 
examiner noted that the x-rays of the lumbosacral spine appeared 
generally unremarkable, but did show evidence for thoracic 
scoliosis.  The veteran reported he avoided heavy lifting at the 
skilled nursing facility where he worked.  The veteran reported 
that he had significant discomfort when standing for prolonged 
periods of time, and also experienced back discomfort with 
frequent bending and lifting weights in excess of 25 pounds.  The 
examiner noted that the veteran could flex to 40 degrees limited 
by stiffness and some pain; extend to 15 degrees; laterally flex 
to 18 degrees bilaterally; and rotate to approximately 15 degrees 
bilaterally.  Further, on a level surface he could carry some 
weight on his toes and heels without difficulty, and the veteran 
did not report radiating pain.  The examiner diagnosed the veteran 
as having chronic lumbosacral strain associated with lumbar 
lordosis and scoliosis.  

A November 2003 Supplement Statement of the Case (SSOC) notified 
the veteran that the general rating schedule for diseases and 
injuries of the spine had been revised effective September 26, 
2003.

II.  Laws and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate 
rating codes identify the various disabilities.  38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2003).  Any reasonable doubt regarding the degree of 
disability is resolved in favor of the veteran.  38 C.F.R. § 4.3 
(2003).

The evaluation of the same disability under various diagnoses is 
to be avoided.  Disability from injuries to the muscles, nerves, 
and joints of an extremity may overlap to a great extent, so that 
special rules are included in the appropriate bodily system for 
their evaluation.  Both the use of manifestations not resulting 
from service-connected disease or injury in establishing the 
service-connected evaluation, and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  38 
C.F.R. § 4.14 (2003).  Notwithstanding the above, VA is required 
to provide separate evaluations for separate manifestations of the 
same disability which are not duplicative or overlapping.  See 
Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the system, 
to perform normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  
Functional loss may be due to pain supported by adequate pathology 
and evidenced by visible behavior of the claimant undertaking the 
motion.  38 C.F.R. § 4.40 (2003).  The factors of disability 
affecting joints are reduction of normal excursion of movements in 
different planes, weakened movement, excess fatigability, swelling 
and pain on movement.  38 C.F.R. § 4.45 (2003).

The Court has held that functional loss, supported by adequate 
pathology and evidenced by visible behavior of the veteran 
undertaking the motion, is recognized as resulting in disability.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 
4.40, 4.45 (2003).

The determination of whether an increased evaluation is warranted 
is to be based on review of the entire evidence of record and the 
application of all pertinent regulations.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  These regulations include, but 
are not limited to, 38 C.F.R. § 4.1, which requires that each 
disability be viewed in relation to its history.

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 (1994), 
that compensation for service-connected injury is limited to those 
claims which show present disability and held: "Where entitlement 
to compensation has already been established and an increase in 
the disability rating is at issue, the present level of disability 
is of primary importance."  More recently, however, the Court 
determined that the above rule is inapplicable to the assignment 
of an initial rating for a disability following an initial award 
of service connection for that disability. At the time of an 
initial award, separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 125-26 
(1999).

In exceptional cases where the schedular evaluations are found to 
be inadequate, the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, upon field station submission, 
is authorized to approve on the basis of the criteria set forth in 
this paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability. The governing norm in these 
exceptional cases is:  A finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent period 
of hospitalizations as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2003).

In claims for VA benefits, VA shall consider all information and 
lay and medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the Secretary.  
When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002); see also Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

As previously noted, while the veteran's appeal was pending VA 
revised regulations for evaluating disabilities of the spine 
effective September 26, 2003.  The Court in DeSousa v. Gober, 10 
Vet. App. 461, 467 (1997), held that the law "precludes an 
effective date earlier than the effective date of the liberalizing 
. . . regulation," but the Board shall continue to adjudicate 
whether a claimant would "receive a more favorable outcome, i.e., 
something more than a denial of benefits, under the prior law and 
regulation."  Accordingly, the Board will adjudicate the veteran's 
claims under the old regulation for any period prior to the 
effective date of the new diagnostic codes, as well as under the 
new diagnostic code for the period beginning on the effective date 
of the new provisions.  Wanner v. Principi, 17 Vet. App. 4, 9 
(2003).  Inasmuch as the veteran has been provided with both the 
old and the revised regulations, the Board proceeds with its 
determination.

The revised rating schedule for diseases and injuries of the spine 
effective September 26, 2003, is as follows:  With or without 
symptoms such as pain (whether or not it radiates), stiffness, or 
aching in the area of the spine affected by residuals of injury or 
disease, claims should be assessed according to the these 
criteria-unfavorable ankylosis of the entire spine is 100 percent.  
Unfavorable ankylosis of the entire thoracolumbar spine is 50 
percent.  Unfavorable ankylosis of the entire cervical spine, or 
forward flexion of the thoracolumbar spine 30 degrees or less, or 
favorable ankylosis of the entire thoracolumbar spine is 40 
percent.  Forward flexion of the cervical spine 15 degrees or 
less, or favorable ankylosis of the entire cervical spine is 30 
percent.  Forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees, or, forward flexion of 
the cervical spine greater than 15 degrees but not greater than 30 
degrees, or, the combined range of  motion of the thoracolumbar 
spine not greater than 120 degrees, or, the combined range of 
motion of the cervical spine not greater than 170 degrees, or, 
muscle spasm or guarding severe enough to result in an abnormal 
gait or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis is 20 percent.  Forward flexion of 
the thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees, or, forward flexion of the cervical spine greater 
than 30 degrees but not greater than 40 degrees, or, combined 
range of motion of the thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees, or, combined range of 
motion of the cervical spine greater than 170 degrees but not 
greater than 335 degrees, or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour, or, vertebral body fracture with loss of 50 percent or 
more of the height is 10 percent.  38 C.F.R. 4.71a (2003).

The authors of the new rating schedule addressed the issue of 
pain:  "Pain is often the primary factor limiting motion, for 
example, and is almost always present when there is muscle spasm.  
Therefore, the evaluation criteria provided are meant to encompass 
and take into account the presence of pain, stiffness, or aching, 
which are generally present when there is a disability of the 
spine."  68 FR 51454, 51455.

Additionally, the new rating schedule for diseases and injuries of 
the spine utilizes the General Rating Formula for Diagnostic Codes 
5235 (vertebral fracture or dislocation), 5236 (sacroiliac injury 
and weakness), 5237 (lumbosacral or cervical strain), 5238 (spinal 
stenosis), 5239 (spondyloisthesis or segmental instability), 5240 
(ankylosing spondylitis), 5241 (spinal fusion), 5242 (degenerative 
arthritis of the spine), and 5243 (intervertebral disc syndrome).  
Disability under Diagnostic Code 5243 may, in the alternative, be 
assessed under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes if a higher evaluation would 
result than application of the General Rating Formula.  
Particularly, incapacitating episodes having a total duration of:  
At least 6 weeks during the past 12 months is 60 percent; at least 
4 weeks but less than 6 weeks during the past 12 months is 40 
percent; at least 2 weeks but less than 4 weeks during the last 12 
months is 20 percent; and at least one week but less than 2 weeks 
during the last 12 months is 10 percent.

The former rating schedule of the spine instructed that under 38 
C.F.R. § 4.71a, Diagnostic Code 5295, a 20 percent evaluation is 
warranted for lumbosacral strain with muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in the 
standing position. Severe lumbosacral strain, with a listing of 
the whole spine to the opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in a standing position, loss 
of lateral motion with osteoarthritic changes or narrowing with 
irregularity of joint space, or some of the above with abnormal 
mobility on forced motion, warrants a 40 percent rating.

Also, the former rating schedule of the spine under Diagnostic 
Code 5293 underwent several revisions before the current change 
cited above.  Effective through September 22, 2002, a 20 percent 
evaluation is warranted for moderate intervertebral disc syndrome, 
with recurring attacks.  A 40 percent evaluation is in order for 
severe intervertebral disc syndrome, with recurring attacks and 
intermittent relief.  A 60 percent evaluation is assigned in cases 
of pronounced intervertebral disc syndrome, with persistent 
symptoms compatible with sciatic neuropathy with characteristic 
pain and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, and little intermittent relief.  Then, effective September 
23, 2002, intervertebral disc syndrome (preoperatively or 
postoperatively) was to be evaluated either on the total duration 
of incapacitating episodes over the previous 12 months or by 
combining (under 38 C.F.R. § 4.25) separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method results 
in the higher evaluation.  

III.  Analysis

The Board determines that the veteran is entitled to a 20 percent 
evaluation effective June 27, 2000, but that he is not entitled to 
an initial rating in excess of 20 percent under either the old or 
new criteria at any time since the award of service connection.

The veteran contends that he was entitled to an evaluation in 
excess of 10 percent at the initial rating decision.  The RO 
initially rated the veteran's disability under DC 5295 pertaining 
to lumbosacral strain.  The Board has considered whether the 
veteran's disability should be assessed under a different 
Diagnostic Code (DC) than 5295.  No other code, however, is more 
appropriate.  For example, the veteran's examinations do not 
reveal that he experiences ankylosis of the lumbar spine (DC 
5289).  There also is no showing that the veteran has lumbar 
limitation of motion (DC 5292) that is more than slight.  Further, 
there is no showing that the veteran has intervertebral disc 
syndrome under any of the previous versions of DC 5293.    

The veteran's August 2001 VA examination illustrated that the 
veteran did not experience muscle spasm on extreme forward 
bending, loss of lateral spine motion (he had right and left 
lateral flexion of 20 degrees), unilateral, in standing position, 
which would have entitled him to a 20 percent evaluation.  As to 
the criteria for a rating in excess of 20 percent under Code 5295, 
it is noted that there has been no objective evidence of a listing 
of the whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in a standing position, 
or loss of lateral motion with osteoarthritic changes and abnormal 
mobility on forced motion, sufficient to warrant a 40 percent 
rating.  Thus, under DC 5295 the veteran is not entitled to more 
than a 10 percent evaluation.

The veteran reported persistent pain that significantly inhibited 
his ability to sleep.  The veteran's pain was worse on the left 
side of the back, and he experienced pain upon flexion.  
Specifically, the veteran flexed to 50 degrees with pain in his 
low back bilaterally, spinal extension was 15 degrees with pain 
along the entire spine, and left and right leg raises produced 
pain across his lumbar back.  In light of this pain predicated on 
basic motions as well as excess fatigability, the Board concludes 
that the veteran's overall disability picture more nearly 
approximates the criteria for 20 percent rating, but no higher, 
from June 27, 2000, to January 31, 2001.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995);  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Therefore, the veteran is entitled to an evaluation of 20 
percent effective June 27, 2000, to January 31, 2001.

Next, the Board assesses the veteran's claim under the revised DC 
for the period beginning the effective date of the new provisions.  
The May 2003 examination reported that the veteran can flex to 40 
degrees, limited by stiffness and some pain.  Forward flexion of 
the thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees is 20 percent.  38 C.F.R. 4.71a (2003).  The 
veteran does not have intervertebral disc syndrome so an 
alternative assessment under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes is not appropriate.  
Therefore, the veteran is entitled to an evaluation of no more 
than 20 percent from September 26, 2003 (the effective date of the 
new DC) forward.  Additionally, because the new regulation and 
rating of disability explicitly takes pain upon motion into 
account, application of the principles in DeLuca, 8 Vet. App. 202, 
is unnecessary and not appropriate.  

In the event, however, that the principles of DeLuca are 
applicable to the new regulation, the Board has considered whether 
factors including functional impairment and pain as addressed 
under 38 C.F.R. §§ 4.10, 4.40 and 4.45 would warrant a higher 
rating.  See Spurgeon v. Brown, 10 Vet. App. 194 (1997); DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  It is not disputed that the 
veteran has limitation of motion in the spine, and that there is 
pain on motion.  Yet, the Board finds that the currently assigned 
20 percent disability rating adequately compensates him for his 
limitation of motion, pain, and functional loss.  In this case, 
there is a lack of objective medical evidence showing that the 
veteran suffers any additional limitation of motion beyond that 
which is contemplated for a 20 percent rating.  Thus, the 
preponderance of the evidence is against a higher rating as a 
result of the principles of DeLuca.

The Board also determined that the veteran's reported and 
documented history does not at this time present the exceptional 
circumstances justifying application of an extra-schedular 
evaluation.  38 C.F.R. § 3.321.





ORDER

Entitlement to a 20 percent rating for low back strain with 
scoliosis from June 27, 2000, to January 31, 2001, is granted.

Entitlement to rating in excess of 20 percent for low back strain 
with scoliosis from June 27, 2000, is denied.



	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



